Order of disposition, Family Court, Bronx County (Rhoda Cohen, J.), entered on or about September 22, 1999, terminating respondent’s parental rights to the subject child upon a finding of mental illness, unanimously affirmed, without costs.
Clear and convincing medical evidence supports the finding that notwithstanding progress, respondent’s mental illness is such as to put the child, who has special needs, at risk of becoming neglected were she to be returned to respondent now or in the foreseeable future (Social Services Law § 384-b [4] [c]; [6] [a]; see, Matter of Theone A.A., 282 AD2d 290, lv denied 96 NY2d 718, cert dismissed sub nom. McReynolds v Little Flower Children’s Servs., 534 US —, 122 S Ct 386). Given such medical evidence, and the testimony of petitioner agency’s social worker relating to the child’s special needs and their management by her longtime foster family, a dispositional hearing was not necessary to find that, notwithstanding respondent’s love for and desire to parent the child, adoption is in the child’s best interests (see, Matter of Joyce T., 65 NY2d 39, 43, 46; Matter of Tyesha W., 259 AD2d 349). We have considered respondent’s other arguments and find them unavailing. Concur — Ellerin, J.P., Lerner, Rubin, Buckley and Friedman, JJ.